Citation Nr: 0424043	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  03-21 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of an injury to the left middle finger.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  The veteran also served with the Army National Guard 
from August 1979 to January 1999.

The Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO) denied entitlement to service connection 
for bilateral hearing loss by a rating action issued in 
September 1997.  The veteran did not file a timely appeal of 
this decision.

This appeal arose from an August 2002 rating decision of the 
Muskogee, Oklahoma, RO which found that the veteran had not 
presented new and material evidence to reopen the claim of 
entitlement to service connection for hearing loss, which 
denied entitlement to service connection for arthritis, and 
which granted service connection for the residuals of an 
injury to the left middle finger (which was assigned a 10 
percent disability evaluation).

The issue of entitlement to service connection for hearing 
loss and the issue of an evaluation in excess of 10 percent 
for the residual of an injury to the left middle finger are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss.

2.  Additional evidence submitted since that time raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for hearing loss.  

3.  There is no competent medical evidence of record 
indicating that the veteran has arthritis.


CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for bilateral hearing loss in 1997 is new 
and material, and claim for service connection for hearing 
loss is reopened.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1153 5107A, 5103(a), 5107(a), 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a), 3.159, 3.306, 3.307, 3.309, 
3.385, 20.302 (2003).

2.  Arthritis was not incurred in or aggravated by service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103A, 5103(a), 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from bilateral hearing 
loss and arthritis that had their onset in service.  
Therefore, he asserts that service connection should be 
awarded.

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for arthritis has been properly undertaken.  The 
veteran was provided with notice in a letter sent to him in 
June 2002.  The RO obtained all records referred to by the 
veteran and in September 2003 he stated that he had no 
additional evidence to submit.  Therefore, the Board finds 
that the notification and assistance duties have been 
satisfied by VA.  

In regard to the claim to reopen the request for service 
connection for hearing loss, although a person seeking to 
reopen a claim is a claimant under the terms of the VCAA and 
the duty to notify pertains to claimants (See Quartuccio, 16 
Vet. App. at 187), the duty to assist in obtaining evidence 
necessary to substantiate a claim does not apply to 
applications to reopen filed before August 29, 2001.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001)(applicability rules for 38 C.F.R. 
§ 3.159 as amended).  In this case, the veteran filed his 
claim to reopen in June 2002.  VA is not obligated to assist 
in developing evidence to reopen a previously denied claim by 
providing medical examinations or obtaining a medical opinion 
until the claim is reopened.  66 Fed. Reg. 45,620 (Aug. 29, 
2001)(applicability of 38 C.F.R. § 3.159(c)(4)(iii)).




Applicable laws and regulations


New and material

This claim to reopen was received after the effective date of 
the most recent amendment of 38 C.F.R. § 3.156(a), which 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Consequently, this appeal will be decided under the new 
version of the regulations.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by active service, or if a 
sensorineural-type hearing loss disability was demonstrated 
to a compensable degree within one year thereafter.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

Active military, naval, and air service includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty, or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  Active duty for training 
includes full-time duty in the Armed Forces performed by 
Reserves for training purposes, and includes full-time duty 
performed by members of the National Guard of any State.  
Inactive duty training generally means duty (other than full-
time duty) prescribed for Reserves, and duty (other than 
full-time duty) performed by a member of the National Guard 
of any State.  38 U.S.C.A. § 101(21), 101(22), 101(23), 
101(24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2003).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies 500, 1,000, 2,000, 3,000 or 4,000 hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2003).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2003).

Service connection

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).

Where a veteran has served for 90 days or more during a 
period of war and arthritis becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by active service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Service connection generally requires: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, 126 F.3d at 1464; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  This burden may not be met merely 
by presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, 126 F.3d at 
1464; Grottveit, 5 Vet. App. at 93, Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a appellant had a chronic condition in 
service or during an applicable presumption period and still 
has such a condition.  Such evidence must be medical unless 
it relates to a condition as to which, under the case law of 
the Court, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be established 
on the basis of § 3.303(b) if the condition observed during 
service or any applicable presumption period still exists, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Factual background

New and material evidence for a bilateral hearing loss

The evidence that was of record at the time that the RO 
denied the claim for service connection for a bilateral 
hearing loss in 1997 included the service medical records.  
These showed that there was a mild loss of hearing of 40dB at 
4000 hertz in the left ear at the time of the May 1969 
entrance examination.  The right ear was normal.  The 
separation examination showed a loss of 30 dB at 4000 hertz 
in the left ear; again the right ear was normal.  

The Board notes that the veteran's National Guard records 
developed between 1981 and 1996 showed hearing loss in each 
ear and were of record at the time of the 1997 RO denial.  


Service connection for arthritis

A review of the veteran's service medical records show no 
evidence of complaints of or treatment for arthritis.  The 
entrance and separation examinations revealed that his 
musculoskeletal system was normal.  

The veteran was examined by VA in August 2002.  While the 
veteran had injured his hand during active duty for training, 
an x-ray of the left hand was negative for arthritis.




Analysis

New and material evidence for a bilateral hearing loss

After a review of the complete record, it is found that the 
additional evidence which essentially consists of the 
veteran's claim for service connection for hearing loss on 
the basis of his Army National Guard service is "new and 
material."  Although in support of his claim, the veteran 
has submitted duplicate service medical records from his 
Guard service which clearly are not new and material, the 
Board finds that the veteran's contentions as outlined in his 
notice of disagreement and substantive appeal when considered 
with such records are new and material, and the claim must be 
reopened.  

"New" evidence means more than evidence which was not 
previously physically of record.  To be "new," additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The veteran now asserts 
that his hearing loss may be a result of his service as a 
member of the Army National Guard.  It does not appear that 
such contentions were considered by the RO in September 1997.  
Moreover, when such contentions are considered with the 
previous evidence of record, such evidence does relate to an 
unestablished fact necessary to substantiate the claim.  The 
veteran's Guard records appear to show a worsening of left 
ear hearing loss and show a right ear hearing loss 
recognizable for VA purposes.  

Specifically, although the record, at the time of the prior 
unappealed decision, contained the veteran's service medical 
records from his National Guard service, the veteran at that 
time in his March 1997 application for VA benefits dated the 
onset of his hearing loss to "sometime between 8/69 and 
April 1971."  Notably, the evidence section of the September 
1997 rating decision did not list such National Guard 
records, and the discussion contained therein only appears to 
have considered the veteran's service medical records from 
his earlier active duty.  Further, the veteran's National 
Guard records developed between 1981 and 1996 showed hearing 
loss in each ear.  However, the RO, in 1997 denied service 
connection for left ear hearing loss on the basis that the 
disorder preexisted the veteran's active military duty and 
that there was no medical evidence to show that the disorder 
worsened as a result of military duty.  The RO denied service 
connection for right ear hearing loss on the basis that the 
evidence of record did not show audiometric findings which 
met the criteria for a grant of service connection for right 
ear hearing loss.

Following the denial in 1997, the veteran submitted a new 
application in June 2002 and with respect to the claimed left 
ear hearing loss (later characterized by the RO as bilateral 
hearing loss), on that form the veteran referred adjudicators 
to attached medical records which included the veteran's 
National Guard service medical records, which were mostly 
duplicative of evidence of record in 1997, as well as some 
National Guard personnel records.  In the veteran's notice of 
disagreement and substantive appeal, it appears that the 
veteran is relating his hearing loss to all of his military 
service including his National Guard service.  He is thus, 
now contending that his hearing loss was incurred in or 
aggravated by a period of active duty for training or 
inactive duty training.  As it does not appear that this 
basis for service connection for hearing loss was previously 
considered by the RO, the Board finds that new and material 
evidence sufficient to reopen the veteran's previously denied 
claim has been received.  Thus, the claim is reopened.  
However, the Board finds that the record as it currently 
stands is not sufficient to adjudicate the veteran's claim 
for service connection, and this matter will thus, be 
addressed further in the remand that follows.  

Service connection for arthritis

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for arthritis 
has not been established.  In order to warrant service 
connection, the evidence of record must show that there is a 
disability that is related to a disease or injury experienced 
in service, or that arthritis manifested to a compensable 
degree within one year of separation from service.  There is 
no medical evidence of record that the veteran currently 
suffers from arthritis in any joint.  In the absence of proof 
of a disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

As a consequence, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for arthritis.


ORDER

New and material evidence having been presented to reopen the 
claim for service connection for bilateral hearing loss, the 
appeal is granted to this extent only.

Service connection for arthritis is denied.


REMAND

The Board has reopened the veteran's claim for service 
connection for bilateral hearing loss.  However, before the 
Board may consider the merits of the claim, additional 
development of the evidence is necessary.  In this regard, 
the record indicates that the veteran served on active duty 
from May 1969 to April 1971 and that he was a member of the 
Army National Guard from August 1979 to January 1999.  The 
veteran has contended that his hearing loss was incurred in 
or aggravated during active military service, or during a 
period of active duty for training or inactive duty training.  
The Board finds that additional medical inquiry is necessary 
to address these contentions.

Further, the veteran has requested an evaluation in excess of 
10 percent for the service-connected left middle finger 
injury residuals.  He has stated that he suffers from 
stiffness, pain, loss of feeling and loss of use.  Therefore, 
he believes that an increased disability evaluation is 
justified.

Service connection was established for this disability in an 
August 2002 rating decision and a 10 percent disability 
evaluation was assigned on the basis of reduced strength, 
weakness, stiffness, and pain of that finger, and rated by 
analogy to the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5226 (ankylosis of the long finger.  The Board 
notes that during the course of the veteran's appeal the DCs 
used to evaluate disability of the fingers were changed, 
adding DCs 5227, 5228, and 5229 for limitation of motion of 
the thumb, index or long finger, and ring or little finger, 
respectively.  Although new DC 5229 (limitation of motion of 
the index or long finger) still does not provide for an 
evaluation in excess of 10 percent, DC 5226 (which continues 
the maximum 10 percent evaluation) now instructs, effective 
from August 26, 2002, that VA can also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  67 Fed. Reg. 48,784-787 (July 26, 
2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5226).  
The veteran should be provided with notice of the recently 
revised regulations and an opportunity to submit any relevant 
evidence related thereto.

Under the circumstances, this case is REMANDED for the 
following:

1.  The RO should ensure that the record 
on appeal contains official verification 
from the appropriate government entities 
of any and all periods of active duty and 
periods of active duty for training and 
inactive duty training through January 
1999.   

2.  The RO should arrange for an 
audiological-ear disease examination, by 
an audiologist, if available, or other 
appropriate medical specialist including 
on fee basis if necessary, to determine 
the nature, extent of severity, and 
etiology of any bilateral hearing loss.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
studies should be conducted.

It is required that the audiology 
examiner provide explicit responses to 
the following:

(a) In each ear, does the veteran have 
hearing loss?

(b) In each ear, is it at least as likely 
as not that any hearing loss (1) was 
incurred during a period of active duty; 
(2) was incurred in a period of active 
duty for training; (3) was related to an 
injury, including noise exposure, during 
a period of inactive duty training; (4) 
if preexisting a period of active duty or 
active duty for training, was aggravated 
thereby; and (5) if preexisting a period 
of inactive duty training, was aggravated 
by an injury, including noise exposure, 
during a period of inactive duty 
training?

The examiner should document any 
inability to answer any of the above 
requests.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

3.  The RO should notify the veteran and 
his representative that the rating 
criteria for evaluating ankylosis and 
limitation of motion of digits of the 
hand were amended, effective from August 
26, 2002.  See 67 Fed. Reg. 144, 48784- 
48787 (July 26, 2002).  The veteran 
should be given an opportunity to submit 
additional evidence or argument in 
support of his claim.  Any additional 
development that is considered necessary 
should be undertaken and any evidence 
received should be associated with the 
veteran's claims file.  

4.  Following the examination, the RO 
must readjudicate the veteran's remaining 
claims for service connection for 
bilateral hearing loss, and for an 
evaluation in excess of 10 percent for 
the residuals of an injury of the left 
middle finger.  If the decisions remain 
adverse to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



